993 So.2d 217 (2008)
In re Mayer FINKELSTEIN.
No. 2008-OB-2403.
Supreme Court of Louisiana.
October 28, 2008.

ORDER
On December 12, 2007, respondent pleaded guilty in the United States District Court for the Eastern District of Louisiana to one count of possession of child pornography. Respondent now seeks to permanently resign from the practice of law in lieu of discipline. The Office of Disciplinary Counsel ("ODC") has concurred in respondent's petition.
Having considered the Petition for Voluntary Permanent Resignation from the Practice of Law filed by Mayer Finkelstein, Louisiana Bar Roll number 5570, and the concurrence thereto filed by the ODC,
IT IS ORDERED that the request of Mayer Finkelstein for permanent resignation in lieu of discipline be and is hereby granted, pursuant to Supreme Court Rule XIX, § 20.1 and Rule 5.5(c) of the Rules of Professional Conduct, as amended March 24, 2004.
IT IS FURTHER ORDERED that Mayer Finkelstein shall be permanently prohibited from practicing law in Louisiana or in any other jurisdiction in which he is admitted to the practice of law; shall be permanently prohibited from seeking readmission to the practice of law in this state or in any other jurisdiction in which he is admitted; and shall be permanently prohibited from seeking admission to the practice of law in any jurisdiction.
/s/ Bernette J. Johnson
Justice, Supreme Court of Louisiana